UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2030


EDGAR MOTA-BRAGA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Edgar Mota-Braga, Petitioner Pro Se. Sabatino Fioravante Leo, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edgar Mota-Braga, a native and citizen of Brazil, petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to reopen. The Attorney

General moves to dismiss the petition for review for lack of jurisdiction on the ground that

the petition was untimely filed. The Board’s decision was issued on August 11, 2020.

Mota-Braga had 30 days from this date, or until September 10, 2020, to timely file a

petition for review in this Court. See 8 U.S.C. § 1252(b)(1).           This time period is

“jurisdictional in nature and must be construed with strict fidelity to [its] terms.” Stone v.

INS, 514 U.S. 386, 405 (1995). It is “not subject to equitable tolling.” Id.

       The petition for review, dated September 1, 2020, and mailed on September 14,

2020, was filed on September 17, 2020, after the expiration of the deadline.              We

accordingly grant the Attorney General’s motion to dismiss the petition for review for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2